F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     February 16, 2007
                                  TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                        Clerk of Court

 ROBERT B. HAAS,
                Plaintiff-Appellant,

          and                                            No. 06-1421

 M ARIAN T. STUM PF (Involuntary                (D.C. No. 05-CV-02556-M SK)
 Plaintiff),
                                                           (D . Colo.)
                Plaintiff,
          v.
 TH E H ON O RA BLE C . JEA N
 STEW ART, in her official capacity for
 the Denver Probate C ourt,
                Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The case is therefore ordered submitted without oral argument.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Plaintiffs are beneficiaries of a trust w ho are dissatisfied with the probate

court’s disbursement of monies in that trust to a law firm. Appellant filed a §

1983 action against the probate court judge challenging various collateral orders

but not the award of monies to the law firm. The district court dismissed the

action for lack of subject matter jurisdiction pursuant to the Rooker-Feldman

doctrine. Appellant argues that the Rooker-Feldman doctrine does not preclude

federal court jurisdiction because his § 1983 action seeks only prospective

injunctive relief and challenges only administrative orders rather than the final

judgment.

      W e review the district court’s dismissal for lack of subject-matter

jurisdiction de novo. See G uttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir.

2006). The Rooker-Feldman doctrine operates as a jurisdictional limit on federal

courts, precluding “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

comm enced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see

also Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994) (stating that

Rooker-Feldman doctrine prevents “a party losing in state court . . . from seeking

what in substance would be appellate review of [a] state judgment in a United

States district court, based on the losing party’s claim that the state judgment

itself violates the loser’s federal rights”). “To determine whether a federal

                                          -2-
plaintiff’s claim is inextricably intertwined with a state court judgment we must

pay close attention to the relief the plaintiff seeks.” Crutchfield v. Countrywide

Home Loans, 389 F.3d 1144, 1147-48 (10th Cir. 2004). As A ppellant is

proceeding pro se, he is afforded liberal treatment. Haines v. Kerner, 404 U.S.

519, 520-21 (1972).

      The fact that Appellant contends he is challenging only collateral orders

does not save his appeal. 1 Under Colorado law, Appellant’s right to appeal the

probate court’s collateral orders merged into the final judgment. See Nw. M utual

Life Ins. Co. v. First Interstate Bank of Denver, 703 P.2d 1314, 1317 (Colo. Ct.

App. 1985). Appellant has not filed an appeal with the C olorado state court

system regarding this case. After his time to appeal expired, Appellant filed the

instant action. The jurisdictional question therefore falls within the ambit of the

Rooker-Feldman doctrine. Cf. Federacion de M aestros de Puerto Rico v. Junta

de Relaciones del Trabajo de Puerto Rico, 410 F.3d 17, 24 (1st Cir. 2005)

(discussing effect of Supreme Court’s decision in Exxon M obile on timing of

Rooker-Feldman doctrine in relation to interlocutory orders).

      Accordingly, after reviewing the parties’ briefs, the record on appeal, and

the district court’s decision, we agree with the district court that the § 1983 action




      1
        This contention is specious at best. It is apparent from Appellant’s
Verified Complaint that he is seeking reversal of these orders in order to
challenge the probate court’s ultimate award.

                                         -3-
challenging the collateral orders is inextricably intertwined with the probate court

award and we therefore AFFIRM the district court’s dismissal of the action.

                                               Entered for the Court



                                               M onroe G. M cKay
                                               Circuit Judge




                                         -4-